Case 18-70870-JAD      Doc 159    Filed 11/16/20 Entered 11/16/20 13:40:29   Desc Main
                                 Document      Page 1 of 4




                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 LARRY FREDERICK and                           Bankruptcy No. 18-70870-JAD
 SHARON FREDERICK,
                                               Chapter 11
               Joint Debtors.
                                               Document No.
 HOMETOWN BANK OF
 PENNSYLVANIA,                                 Related to Doc. Nos. 76, 137, 145
                                               & 153
               Movant,
                                               Hearing Date and Time:
       vs.                                     December 3, 2020 at 10:00 am

 LARRY FREDERICK and
 SHARON FREDERICK,

               Respondents.

  CERTIFICATION OF COUNSEL FOR ORDER GRANTING HOMETOWN BANK OF
  PENNSYLVANIA RELIEF FROM THE AUTOMATIC STAY EFFECTIVE FEBRUARY
                              15, 2021

       The undersigned counsel hereby certifies that an Order Granting Hometown

 Bank of Pennsylvania Relief from the Automatic Stay Effective February 21, 2021, was

 agreed to by the Debtor and Hometown Bank of Pennsylvania.

       The signature requirements of W.PA.LBR 5005-6 have been followed in

 obtaining the agreement of all parties.

          [X] No other Order has been filed pertaining to the subject matter of this

 agreement.
Case 18-70870-JAD   Doc 159    Filed 11/16/20 Entered 11/16/20 13:40:29   Desc Main
                              Document      Page 2 of 4



                                            Respectfully Submitted,



 Date: November 16, 2020                    /s/ Robert O Lampl
                                            ROBERT O LAMPL
                                            PA I.D. #19809
                                            JOHN P. LACHER
                                            PA I.D. #62297
                                            RYAN J. COONEY
                                            PA I.D. #319213
                                            SY O. LAMPL
                                            PA I.D. #324741
                                            Counsel for the Debtor
                                            223 Fourth Avenue, 4th Fl.
                                            Pittsburgh, PA 15222
                                            (412) 392-0330 (phone)
                                            (412) 392-0335 (facsimile)
                                            Email: rlampl@lampllaw.com
Case 18-70870-JAD       Doc 159    Filed 11/16/20 Entered 11/16/20 13:40:29     Desc Main
                                  Document      Page 3 of 4



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 LARRY FREDERICK and                             Bankruptcy No. 18-70870-JAD
 SHARON FREDERICK,
                                                 Chapter 11
               Joint Debtors.
                                                 Document No.
 HOMETOWN BANK OF
 PENNSYLVANIA,                                   Related to Doc. Nos. 76, 137, 145
                                                 & 153
               Movant,
                                                 Hearing Date and Time:
        vs.                                      December 3, 2020 at 10:00 am

 LARRY FREDERICK and
 SHARON FREDERICK,

               Respondents.

                                CERTIFICATE OF SERVICE

        I, Robert O Lampl, hereby certify, that on the 16th day of November, 2020, a true

 and correct copy of the foregoing Order Granting Hometown Bank of Pennsylvania

 Relief from the Automatic Stay Effective February 21, 2021, was served upon the

 following (via electronic service):

 Leonard P. Vigna
 360 Stonycreek Street
 Johnstown, PA 15901
 lpv@ktwllaw.com
Case 18-70870-JAD   Doc 159    Filed 11/16/20 Entered 11/16/20 13:40:29   Desc Main
                              Document      Page 4 of 4



 Date: November 16, 2020                    /s/ Robert O Lampl
                                            ROBERT O LAMPL
                                            PA I.D. #19809
                                            JOHN P. LACHER
                                            PA I.D. #62297
                                            RYAN J. COONEY
                                            PA I.D. #319213
                                            SY O. LAMPL
                                            PA I.D. #324741
                                            Counsel for the Debtor
                                            223 Fourth Avenue, 4th Fl.
                                            Pittsburgh, PA 15222
                                            (412) 392-0330 (phone)
                                            (412) 392-0335 (facsimile)
                                            Email: rlampl@lampllaw.com
